FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50136

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00185-VAP

  v.
                                                 MEMORANDUM *
JOSE LEONARDO SANCHEZ-RIVERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jose Leonardo Sanchez-Rivera appeals from the 30-month sentence imposed

following his guilty-plea conviction for being an illegal alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         Sanchez-Rivera contends that the district court erred in calculating his

criminal history when it imposed an additional criminal history point pursuant to

U.S.S.G. § 4A1.1(e). We do not reach this issue. Because the additional criminal

history point would not change the criminal history category, any error was

harmless. See United States v. Cruz-Gramajo, 570 F.3d 1162, 1174 (9th Cir.

2009).

         AFFIRMED.




                                            2                                       09-50136